J-S41010-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

LUIS MANUEL VELEZ-MERCADO,

                        Appellant                   No. 1515 MDA 2014


           Appeal from the PCRA Order entered August 14, 2014,
             in the Court of Common Pleas of Lancaster County,
            Criminal Division, at No(s): CP-36-CR-0000910-2010


BEFORE: ALLEN, LAZARUS, and PLATT*, JJ.

MEMORANDUM BY ALLEN, J.:                              FILED JUNE 26, 2015

      Luis Manuel Velez-Mercado (“Appellant”) appeals from the order

denying his petition for relief under the Post-Conviction Relief Act (“PCRA”),

42 Pa.C.S.A. sections 9541-46. We affirm.

      The PCRA court summarized the pertinent facts as follows:

            On the early morning of December 31, 2009, at
         approximately 2:00 a.m., a red Ford Ranger pickup truck
         was idling across the street from Vicky’s Bar, located at
         701 South Prince Street in the City of Lancaster. Two
         employees were standing on the front porch of the bar
         preparing to close the bar for the night: Jonathan Miller,
         the bar’s manager, and Victor Ortiz, the bar’s
         bouncer/doorman. When the driver’s side window of the
         truck came down, both employees immediately recognized
         the driver as a former employee by the nickname of
         “Flaco.” [Miller identified Appellant at trial as “Flaco.”]
         [Appellant] had been terminated from his employment as
         a DJ for the bar approximately three to four weeks earlier.


*Retired Senior Judge assigned to the Superior Court.
J-S41010-15


       A week or two after he lost his job, [Appellant] had been in
       Vicky’s Bar and threatened a bouncer. He was warned by
       Miller not to come back to the bar.             Nonetheless,
       [Appellant] tried several times to enter the bar and was
       refused service, which made him “very angry.”

           While sitting in the truck across the street, [Appellant]
       brandished a small black handgun and fired “about five or
       six shots” from the driver’s side window towards the bar
       and the area where Miller and Ortiz were standing. Miller
       watched the truck take off and attempted to read the
       [license] plate. He believed the first three letters to be
       “YXX” and gave the 911 operator a description of the
       vehicle, as well as the partial license plate when he called
       to report the shooting.

          [Appellant] went around the block and then returned a
       second time. This time both windows in the pickup truck
       were down and Ortiz and Miller were able to see a
       passenger in the truck. The truck drove by Vicky’s Bar
       slowly but no further shots were fired. After this second
       drive-by, Amarillis Perez, Ortiz’s girlfriend, arrived at the
       bar to pick up Ortiz, and Ortiz entered her vehicle which
       was stopped on the right-hand side of the street, opposite
       the bar.

           The pickup truck then returned to Vicky’s bar a third
       time. This time, the passenger, whom Miller and Ortiz
       recognized as “Alex,” a friend of [Appellant’s] who often
       patronized the bar, had climbed out of the truck and was
       sitting on the windowsill of the passenger’s side door
       facing the bar. Alex then brandished a black handgun and
       fired “[p]robably five or six” shots over the roof of the
       truck towards the porch where Miller was still standing.

          During this whole episode, Miller was on the telephone
       with the 911 dispatcher. Within 30 to 60 seconds of the
       third drive-by, police arrived on the scene.       Having
       received a description of the vehicle and a partial plate,
       Officers J. David Williams and Jessica Higgins with the
       Lancaster City Bureau of Police were able to identify the
       suspect vehicle in the area of Queens and Conestoga
       Streets, just blocks from Vicky’s Bar. Despite activated
       sirens and overhead flashers, the suspect vehicle did not
       stop and the police pursued the vehicle for several blocks


                                   -2-
J-S41010-15


       through the City. Eventually, the suspect vehicle did stop
       on South Queen Street near Howard Avenue and the two
       individuals were apprehended. The suspect vehicle was a
       maroon 1993 Ford Ranger truck, bearing Pennsylvania
       plate “YXX 1049.” The two individuals inside the truck
       were identified as Francis Alexcis Cruz-Rivera and
       [Appellant].

           Officer Justin Waynick, of the Lancaster City Bureau of
       Police, received the dispatch from county radio advising
       that a former employee of Vicky’s Bar had driven by and
       fired shots at the bar. He was the initial responding officer
       at the scene and took a statement from Jonathan Miller.
       Miller confirmed for the officer the information given to the
       911 dispatcher regarding the color, make and model of the
       pickup truck, as well as the names of the individuals
       involved in the shooting.      Officer Waynick transported
       Miller to the area where the [traffic] stop occurred. There,
       he positively identified the vehicle and the driver and the
       passenger as the two who drove by Vicky’s bar and fired
       the gunshots at him and Ortiz while they stood on the
       bar’s porch.

          After confiscating the vehicle driven by [Appellant],
       Officer Williams observed, in plain view on the passenger’s
       seat, a round of ammunition.          Officer Williams later
       “noticed what appeared to be damage from a bullet to the
       rain guard” over the driver’s side window.

          Pursuant to a search warrant, Detective James V. Fatta
       with the Lancaster City Bureau of Police conducted a
       search of the Ford pickup truck.         He observed what
       appeared to him to be a bullet hole in the driver’s side
       door rain guard. The damage indicated that the bullet had
       been fired from inside the vehicle. An interior search of
       the vehicle revealed a .38 caliber bullet on the passenger
       seat. This bullet is of the type used in a revolver and not a
       semiautomatic handgun. Spent casings are not discharged
       from a revolver as they are with a semiautomatic, which
       explained why no shell casings were found at the scene of
       the shooting.

          As part of his investigation, Detective Fatta reviewed
       the video footage from the Lancaster Safety Coalition
       video camera mounted at the intersection of Prince and


                                   -3-
J-S41010-15


          Seymour Streets, which is diagonal from Vicky’s Bar. The
          footage showed a red Ford Ranger pickup truck at the
          intersection at 2:07 a.m., 2:08 a.m., and 2:09 a.m.

PCRA Court Opinion, 8/14/14, at 13-17 (citations and footnote omitted).

        At the conclusion of trial on December 2, 2010, a jury convicted

Appellant of two counts each of aggravated assault, recklessly endangering

another person, and criminal conspiracy.            On February 18, 2011, the trial

court    imposed     an   aggregate      sentence    of   six   to   twelve   years   of

imprisonment. The trial court denied Appellant’s timely-filed post-sentence

motion on April 15, 2011.          Appellant filed a timely pro se appeal to this

Court. On September 16, 2011, we entered an order directing the trial court

to conduct a Grazier1 hearing regarding Appellant’s request to proceed pro

se. Following a hearing on October 5, 2011, the trial court entered an order

determining that Appellant did not wish to waive his right to counsel.

Therefore, previously appointed counsel pursued Appellant’s appeal.

        In the interim, on September 6, 2011, Appellant filed a pro se PCRA

petition, which the PCRA court held in abeyance pending resolution of

Appellant’s appeal to this Court. In an unpublished memorandum filed on

May 23, 2012, we concluded that the trial court improperly sentenced

Appellant and therefore vacated one concurrent six-to-twelve year term of

imprisonment imposed on one conspiracy count.               See Commonwealth v.

____________________________________________


1
    Commonwealth v. Grazier, 713 A.2d 81 (Pa. 1998).




                                           -4-
J-S41010-15



Velez-Mercado, 50 A.3d 249 (Pa. Super. 2012). In all other respects, we

affirmed Appellant’s judgment of sentence. Id. Although Appellant initially

filed a petition for allowance of appeal to our Supreme Court, he

subsequently discontinued it on September 15, 2012, in favor of pursuing

his previously filed PCRA petition.

      Following the grant of multiple continuances at the request of

Appellant’s privately-retained counsel, the PCRA court held an evidentiary

hearing on September 18, 2013, and again on May 30, 2014.           By Order

entered August 14, 2014, the PCRA court denied Appellant’s PCRA petition.

This timely appeal followed.      Both Appellant and the PCRA court have

complied with Pa.R.A.P. 1925.

      Appellant raises the following issue:

            I. Whether trial counsel was ineffective by failing to
         object to opinion testimony, equivalent to expert
         testimony, by law enforcement officers that damage to a
         rain guard was caused by the firing of a bullet from inside
         the vehicle Appellant was driving.

Appellant’s Brief at 4.

      In reviewing the propriety of an order granting or denying PCRA relief,

an appellate court is limited to ascertaining whether the record supports the

determination of the PCRA court and whether the ruling is free of legal error.

Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa. 2009). We pay great

deference to the findings of the PCRA court, “but its legal determinations are

subject to our plenary review.” Id. Moreover, to be entitled to relief under



                                      -5-
J-S41010-15


the PCRA, the petitioner must plead and prove by a preponderance of the

evidence that the conviction or sentence arose from one or more of the

errors enumerated in section 9543(a)(2) of the PCRA.         One such error

involves the ineffectiveness of counsel.

      To obtain relief under the PCRA premised on a claim that counsel was

ineffective, a petitioner must establish by a preponderance of the evidence

that counsel's ineffectiveness so undermined the truth-determining process

that no reliable adjudication of guilt or innocence could have taken place.

Johnson, 966 A.2d at 532. “Generally, counsel’s performance is presumed

to be constitutionally adequate, and counsel will only be deemed ineffective

upon a sufficient showing by the petitioner.” Id. This requires the petitioner

to demonstrate that:    (1) the underlying claim is of arguable merit; (2)

counsel had no reasonable strategic basis for his or her action or inaction;

and (3) petitioner was prejudiced by counsel's act or omission. Id. at 533.

A finding of “prejudice” requires the petitioner to show “that there is a

reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Id. Counsel cannot be

deemed ineffective for failing to pursue a meritless claim. Commonwealth

v. Loner, 836 A.2d 125, 132 (Pa. Super. 2003) (en banc).

      Appellant’s claim of ineffectiveness involves the testimony presented

by Officer Williams and Detective Fatta regarding their observation of

damage to the rain guard of the Ford pickup truck. According to Appellant:


                                     -6-
J-S41010-15


            Testimony relating to the damage caused by a bullet fell
         outside the scope of Pennsylvania Rule of Evidence 701,
         Opinion Testimony by Lay Witnesses, and would require
         expert testimony under Rule 702 of the Pennsylvania Rules
         of Evidence, as testimony regarding ballistics is a subject
         matter relating to a science or occupation beyond that
         possessed by a lay person [sic]. Trial counsel had no
         reasonable basis for failing to object to the inadmissible
         opinion testimony and Appellant was prejudiced by its
         admission.

Appellant’s Brief at 13.

      The PCRA court concluded that Appellant’s claim of trial counsel’s

ineffectiveness lacked merit, and that Appellant could not establish the

requisite prejudice. It explained:

             At trial, Officer Williams testified that after transporting
         the truck used in the drive-by shootings to the police
         station to be searched, he “noticed what appeared to be
         damage from a bullet to the rain guard” on the vehicle. He
         noted that he believed the damage to the rain guard might
         have been caused “possibly by a bullet or a fragment of
         some kind” because “the damage . . . had . . . almost a
         circular shape to it, and the cracks . . . expanded out.”
         Officer Williams explained that he did not do any further
         examination of the truck but rather informed the officers
         who would be searching the vehicle of the observed
         damage to the rain guard. [Appellant] claims trial counsel
         was ineffective for failing to object to Officer Williams’
         “expert opinion.”        [Trial counsel], however, did not
         concede that such testimony was, in fact, expert evidence.

            This Court did not qualify Officer Williams under Pa.R.E.
         702 as an expert witness in the field of ballistics.
         Consequently, the admissibility of his opinion testimony
         was governed by Rule 701. Pursuant to Rule 701, a lay
         witness may offer “testimony in the form of opinions or
         inferences,” provided that the lay witness’ opinion or
         inference testimony (1) rests on the perception of the
         witness, (2) helps establish “a clear understanding of the
         witness’ testimony or the determination of a fact in issue,”

                                      -7-
J-S41010-15


       and (3) is “not based in scientific, technical, or other
       specialized knowledge within the scope of Rule 702.”
       Pa.R.E. 701. See Commonwealth v. Blessitt, 852 A.2d
       1215, 1218 (Pa. Super. 2004); Commonwealth v.
       Spencer, 432 Pa. Super. 631, 638-39, 639 A.2d 820, 824
       (1994). The admission of opinion testimony is within the
       trial court’s discretion. See Lewis v. Mellor, 259 Pa.
       Super. 509, 393 A.2d 941 (1978) (discussing court’s
       discretion to admit lay opinion).

          In this case, there was no abuse of discretion in the
       admission under Rule 701 of this officer’s lay opinion
       testimony concerning the potential appearance of a bullet
       hole on the rain guard of a vehicle he observed. Officer
       Williams’ testimony was limited to an expression of his lay
       opinion which (1) was based solely on his visual
       observations of the physical evidence, (2) had relevance
       toward a material fact, the shootings, and (3) did not
       demand “scientific, technical or other specialized
       knowledge.” He performed no examination of the rain
       guard but rather simply informed those who would be
       examining the evidence of his limited observations. On
       this basis, the testimony was properly admissible and trial
       counsel’s failure to object did not constitute ineffective
       assistance of counsel.

           Pursuant to a search warrant, Detective Fatta
       conducted the actual search of the pickup truck.        He
       observed a shattered section of the driver’s door rain
       guard which “appeared as though . . . it was shot” with a
       “bullet or projectile.” Detective Fatta testified that the
       damage indicated that the bullet or projectile had been
       fired from inside the truck.

                                 ***

           The record here establishes that the Commonwealth did
       not proffer Detective Fatta as an expert as he was not
       identified as such, nor was he qualified as an expert
       witness through the appropriate voir dire. Apparently,
       [trial counsel] and counsel for the co-defendant
       understood that Detective Fatta was not being presented
       as an expert witness, as well. The mere fact that a
       witness is a law enforcement officer does not automatically
       transform his testimony into expert testimony.        See


                                  -8-
J-S41010-15


       Prince v. State, 216 Md. App. 178, 201, 85 A.3d 334,
       348 (2014).

           [Appellant’s] argument that Detective Fatta’s testimony
       could not be lay opinion evidence because “a
       determination that the rain guard was damaged by a bullet
       fired from within the car required at least expertise in
       ballistics,” is based upon a faulty premise.          It was
       unnecessary for Detective Fatta to be qualified as an
       expert in order to explain the presence of the bullet hole
       and the direction of its entrance and exit.         See, for
       example, People v. Caldwell, 4 P.3d 663, 668 (Colo.
       App. 2001) (police officer who does nothing more than
       observe the appearance and location of two bullet holes,
       and the paths of the bullets by placing trajectory rods (in
       the same manner as any layman could) need not qualify as
       an expert to describe that process); Prince v. State, 216
       Md. App. at 202-03, 85 A[.]3d at 348-49 (police officer’s
       testimony about suspected bullet holes in victim’s car and
       bullet trajectory within scope of permissible lay
       testimony); People v. Oliver, 170 Mich. App. 38, 49-51,
       427 [N.W.2d] 898 (1988), modified in part on other
       grounds[,] 433 Mich. 862 (1989) (finding no abuse of
       discretion in the admission under MRE 701 of two police
       officers’ lay opinion testimony concerning the potential
       appearance of bullet holes on a car they examined).
       Anyone who saw the hole in the rain guard and knew the
       circumstances of the drive-by shootings could have given
       such an opinion. In fact, the jurors in this case viewed the
       actual rain guard with the hole and were able to come to
       their own conclusions. It simply did not require a scientific
       basis to say that the opening in the rain guard appeared to
       be a bullet hole and that the bullet appeared to have
       entered one way and exited another because of the
       “outward cone shape” of the plastic. The witness who
       merely draws conclusions from everyday reasoning
       processes is not testifying as an expert. Pa.R.E. 701.

           Detective Fatta testified that he was familiar with
       firearms, handguns and bullets from his experience as a
       police [officer], as a serviceman, and as a hunter. From
       this experience, he was able to identify a “bullet hole
       marking” on the rain guard.            He conducted no
       experiments, made no attempts at reconstruction, and was
       not conveying information that required a specialized or

                                   -9-
J-S41010-15


          scientific knowledge to understand. He merely testified as
          to his perception of the bullet hole that he personally
          observed in the rain guard. He inspected the vehicle while
          performing his duties, and testified as to the appearance of
          the bullet hole, and as to the direction he believed as a
          layman, the bullet traveled. His testimony was intended to
          assist the jury in determining the bullet hole’s significance.
          Thus, this lay opinion testimony was properly admissible.
          Simply because the evidence was “powerful” and
          “corroborating” of Mr. Miller’s testimony does not establish
          that trial counsel should have objected to it as [improper]
          expert opinion testimony or that the Court would have
          sustained the objection.

             Further, there also was no prejudice here to
          [Appellant]. The fact the PCRA counsel could not obtain an
          expert report that disputed the lay opinions of Detective
          Fatta with respect to the rain guard proves that there was
          no prejudice to [Appellant’s] case by the admission of this
          evidence.

PCRA Court Opinion, 8/14/14, at 29-34 (citations to record and footnotes

omitted).

      Our review of the record supports the PCRA court’s well-reasoned

discussion and conclusions.     See, e.g., Commonwealth v. Buterbaugh,

91 A.3d 1247, 1262 (Pa. Super. 2014) (affirming admissibility of lay witness

opinion     testimony   that   was   based     on   witness’s   observations   and

perceptions).    As noted by the PCRA court, although Appellant was afforded

the opportunity to inspect the rain guard and retain a ballistic expert, he

decided to present no pertinent testimony at the evidentiary hearing. See

PCRA Court Opinion, 8/14/14, at at 10. In rejecting Appellant’s claim that

trial counsel was ineffective for failing to obtain the services of a ballistics

expert – an issue not raised on appeal – the PCRA court noted that trial


                                      - 10 -
J-S41010-15



counsel did not retain a ballistics expert because “it was obvious to any non-

expert that the damage to the rain guard was caused by a bullet from inside

the truck, and an expert report would have served only to substantiate the

Commonwealth’s position.” Id. at 27.

      Appellant’s claims to the contrary are unavailing.        His attempt to

factually distinguish the decisions from our sister states is unpersuasive.

See Appellant’s Brief at 16-18. Moreover, our review of the record refutes

Appellant’s claim of prejudice: “Here, but for the admission of the opinion

testimony by the law enforcement officers as to the cause of a hole in the

rain guard, there would be virtually no other corroborative evidence of the

Commonwealth’s only complaining        witness   in   this   case, Mr. Miller.”

Appellant’s Brief at 19. As explained by the Commonwealth, in making this

argument, Appellant ignores the ample evidence corroborating Miller’s

version of the incident, including: 1) Appellant and his co-defendant were

found in a vehicle that matched Miller’s description within minutes of the

shooting and near the scene; 2) The vehicle’s license plate matched the

partial identification Miller gave to the 911 dispatcher; 3) the suspected

vehicle appeared on video surveillance three times as described by Miller,

and 4) when Miller was taken to the scene of the traffic stop, he identified

Appellant and his co-defendant as the shooters. See The Commonwealth’s

Brief at 27.

      In sum, our review of the record supports the PCRA court’s conclusion

that Appellant failed to establish his singular claim of trial counsel’s

                                    - 11 -
J-S41010-15



ineffectiveness.   We therefore affirm the PCRA court’s order denying

Appellant post-conviction relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/26/2015




                                    - 12 -